Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7 and 15 are amended

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Baumann et al. (US 2015/0318096 A1).
Regarding Claim 1:
Park teaches a laminated magnetic inductor comprising:
a first critical region (70, Drawing: 1) comprising at least one first magnetic layer (110, Fig. 18) alternating with at least one first inner insulating layer (120, Fig. 18)
a non-critical region (71, Drawing: 1) comprising at least one non-critical magnetic layer alternating with at least one outer insulating layer (220a), the non-critical region formed opposite a major surface of the first critical region (construed from Drawing :1); and 
a second critical region (72, Drawing:1)  comprising at least one second magnetic layer alternating with at least one second insulating layer (see para 0057-0058), the second critical region formed opposite a major surface of the non-critical region; 
Park does not disclose wherein a thickness of the at least one first magnetic layer and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness of the at least one magnetic layer in the non-critical region, as claimed.
Baumann teaches that a thickness (3B1, Fig. 2b; para 0099) of the at least one first magnetic layer (242B) and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness (3B2, Fig. 2b; para 0099) of the at least one magnetic layer (246b) in the non-critical region.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thickness of the at least one first magnetic layer and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness of the at least one magnetic layer in the non-critical region to provide a magnetic core having an improved conduction of heat along the magnetic core (para 0009).

Regarding Claim 6:
As applied to claim 1, the modified Park and Baumann further teach that a conductive coil (440a, Fig. 4a; para 0144) helically wrapping (construed from Fig. 4a) through the first (not expressly labeled; i.e. lower parts of the core 410a in Fig. 4a) and second critical regions (not expressly labeled; i.e. upper parts of the core 410a in Fig. 4a).

Regarding Claim 14:
As applied to claim 1, the modified Park teaches wherein the first critical region includes a plurality of first magnetic layers, the second critical region includes a plurality of second magnetic layers, and the non-critical region includes a plurality of non-critical magnetic layers (construed from Drawing: 1)

Regarding Claim 15:
Best understood in view of 112b rejection in section 3  above, as applied to claim 14, the modified Park teaches each of the non-critical magnetic layers have a first magnetic layers (3B2, Baumann’s Fig. 2B) that is greater than each of the first magnetic layers (3B1, Baumann’s Fig. 2B; para 0099) and the second magnetic layers.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Baumann and further in view of Sturcken et al. (US 20140068932 A1).
Regarding Claim 2:
As applied to claim 1, the modified Park does not disclose a thickness of a magnetic layer in the first inner region is about 5 nm to about 100 nm, as claimed. 
However, it is noted here that the magnetic layer thickness 410 may be of 10 nm to 1000 nm, more typically between 50 nm to 500 nm {see Fig. 6, para 0050} as taught by Sturcken overlaps each other. In this case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thickness of a magnetic layer in the first inner region is about 5 nm to about 100 nm to suppress Eddy current (para 0050).

Regarding Claim 3:
As applied to claim 1, Park and Sturcken further teach a thickness of a magnetic layer in the outer region is about 200 nm to about 800 nm (see Sturcken’s Fig. 6, para 0050) as explained in claim in analysis in light of MPEP 2144.05.I.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Baumann and further in view of Noah et al. (US 20170250134 A1).
Regarding Claim 4:
As applied to claim 1, the modified Park does not disclose wherein a magnetic layer in the first critical region comprises a ferromagnetic material, a soft magnetic material, an iron alloy, a nickel alloy, a cobalt alloy, a ferrite, permalloy, or any suitable combination of these materials, as claimed.
However, Noah teaches magnetic layers 31, 32 can comprise soft ferromagnetic materials (see Fig. 3, para 0038).
Noah’s magnetic layer made of soft ferromagnetic materials for Park’s magnetic layer, since this modification will provide high permeability and low coercivity (see para 0038).

Regarding Claim 5:
As applied to claim 1, the modified Park does not disclose wherein a magnetic layer in the second critical region comprises a ferromagnetic material, a soft magnetic material, an iron alloy, a nickel alloy, a cobalt alloy, a ferrite, permalloy, or any suitable combination of these materials, as claimed.
However, Noah teaches magnetic layers 31, 32 can comprise soft ferromagnetic materials (see Fig. 3, para 0038).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Noah’s magnetic layer made of soft ferromagnetic materials for Park’s magnetic layer, since this modification will provide high permeability and low coercivity (see para 0038).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 7 recites, a bottom dielectric layer on a substrate,                                                                                                   a top dielectric layer disposed opposite the bottom dielectric layer: and                                    
a plurality vertical dielectric layers extending from the bottom dielectric layer to the top dielectric layer, each of the vertical dielectric layers separated from one another by the first critical region, the non-critical region, and the second critical region.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.


Response to Arguments
Applicant’s arguments regarding 102 rejection for claim 1 are found persuasive. Therefore, 102 rejection to claims 1 and 14 has been withdrawn. 
Applicant’s arguments with respect to the Drawing Objection have been fully considered and are persuasive.  The Drawing Objection has been withdrawn.
Applicant has amended claim7 in accordance with the Office’s requirements. Accordingly, the Examiner withdraws the rejection under 112 of claims 7-13
Applicant's arguments regarding 103 rejection for claim 1 have been fully considered but they are not persuasive. Applicants argue “For an obviousness rejection to be proper, the Examiner must meet the burden of establishing that all elements of the invention are disclosed in the prior art; that the prior art relied upon, or knowledge generally available in the art at the time of the invention, must provide some suggestion or incentive that would have motivated the skilled artisan to modify a reference or combined references. In re Fine, 5 U.S.P.Q.2d 1596, 1598 (Fed. Cir. 1988). "A patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1741 (2007). To find obviousness, the Examiner must "identify a reason that would have prompted a person of ordinary skill in the art in the relevant field to combine the elements in the way the claimed new invention does." 
The Examiner respectfully disagrees. It is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, 
Therefore, Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Thus, the ordinary artisan would have been motivated to modify the Park in view of Baumann to have a thickness of the at least one first magnetic layer and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness of the at least one magnetic layer in the non-critical region to provide a magnetic core having an improved conduction of heat along the magnetic core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3989.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837